Case 2:19-cv-08562-CCC-MF Document 1 Filed 01/31/19 Page 1 of 9 PageID: 1



                 IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                           NEWARK DIVISION


                                         MDL No. 2789
 IN RE: PROTON PUMP INHIBITOR
 PRODUCTS LIABILITY LITIGATION
 (NO. II)



 This Document Relates To:

 KATHLEEN R. WEST



                   Plaintiff

 vs.



 ABBOTT LABORATORIES,
 ASTRAZENECA LP ,
 ASTRAZENECA PHARMACEUTICALS
 LP,
 GLAXOSMITHKLINE CONSUMER
 HEALTHCARE HOLDINGS (US) LLC ,
 MERCK & CO. INC. D/B/A MERCK,
 SHARP & DOHME CORPORATION ,
 NOVARTIS CONSUMER HEALTH,
 INC. ,
 NOVARTIS CORPORATION,
 NOVARTIS INSTITUTES FOR
 BIOMEDICAL RESEARCH, INC.,
 NOVARTIS PHARMACEUTICAL
 CORPORATION ,
 NOVARTIS VACCINES AND
 DIAGNOSTICS, INC.,
 PFIZER, INC. ,
 TAKEDA DEVELOPMENT CENTER
 AMERICAS, INC. F/K/A TAKEDA
 GLOBAL RESEARCH &
 DEVELOPMENT CENTER, INC.,
 TAKEDA PHARMACEUTICAL
 COMPANY LIMITED ,
 TAKEDA PHARMACEUTICALS
 AMERICA, INC.,
 TAKEDA PHARMACEUTICALS USA,
 INC.,
 THE PROCTER & GAMBLE
 COMPANY,
Case 2:19-cv-08562-CCC-MF Document 1 Filed 01/31/19 Page 2 of 9 PageID: 2



 THE PROCTER & GAMBLE
 MANUFACTURING COMPANY




                        Defendants.




     SECOND AMENDED SHORT FORM COMPLAINT AND JURY DEMAND

       The Plaintiff(s) named below file(s) this Second Amended Short Form Complaint

and Jury Demand against Defendants named below by and through their undersigned

counsel and as permitted by Case Management Order No. 7. Plaintiff(s) incorporate(s) by

reference the allegations contained in Plaintiffs’ Master Long Form Complaint and Jury

Demand in In re: Proton-Pump Inhibitor Products Liability Litigation, MDL 2789, in the

United States District Court for the District of New Jersey pursuant to Case Management

Order No. 7.

       In addition to those causes of action contained in Plaintiffs’ Master Long Form

Complaint and Jury Demand, where certain claims require specific pleadings and/or

amendments, Plaintiff(s) shall add and include them herein.

                            IDENTIFICATION OF PARTIES

Identification of Plaintiff(s)

1.       Name of individual injured/deceased due to the use of PPI Product(s):

                       KATHLEEN R. WEST                                                   .

2.       Consortium Claim(s): The following individual(s) allege damages for loss of

consortium:     .
Case 2:19-cv-08562-CCC-MF Document 1 Filed 01/31/19 Page 3 of 9 PageID: 3



3.        Survival and/or Wrongful Death Claims:

           a. Plaintiff,         , is filing this case in a representative capacity as the

              of the Estate of , deceased.

           b. Survival Claim(s): The following individual(s) allege damages for survival

              claims, as permitted under applicable state laws:

                                                                          .



4.         As a result of using PPI Products, Plaintiff/Decedent suffered pain and suffering,

emotional distress, mental anguish, and personal and economic injur(ies) that are alleged to

have been caused by the use of the PPI Products identified in Paragraph 10, below, but not

limited to the following:

             injury to himself/herself

                injury to the person represented

             wrongful death

                survivorship action

             economic loss

             loss of services

             loss of consortium

                               other:


Identification of Defendants

5.         Plaintiff(s)/Decedent is/are suing the following Defendant(s) (please check all that

apply):



                  Abbott Laboratories
Case 2:19-cv-08562-CCC-MF Document 1 Filed 01/31/19 Page 4 of 9 PageID: 4



               AstraZeneca Pharmaceuticals LP

               AstraZeneca LP

               GlaxoSmithKline Consumer Healthcare Holdings (US) LLC

               Merck & Co. Inc. d/b/a Merck, Sharp & Dohme Corporation

               Novartis Corporation

               Novartis Pharmaceutical Corporation

               Novartis Vaccines and Diagnostics, Inc.

               Novartis Institutes for Biomedical Research, Inc.

               Novartis Consumer Health, Inc.

               Pfizer, Inc.

               The Procter & Gamble Company

               The Procter & Gamble Manufacturing Company

               Takeda Pharmaceuticals USA, Inc.

               Takeda Pharmaceuticals America, Inc.

               Takeda Development Center Americas, Inc. f/k/a Takeda Global Research
                & Development Center, Inc.

               Takeda Pharmaceutical Company Limited

               Other(s) Defendant(s) (please identify):




                               JURISDICTION & VENUE

Jurisdiction:
Case 2:19-cv-08562-CCC-MF Document 1 Filed 01/31/19 Page 5 of 9 PageID: 5




6.          Jurisdiction in this Short Form Complaint is based on:

              Diversity of Citizenship

              Other (The basis of any additional ground for jurisdiction must be pled in

                 sufficient detail as required by the applicable Federal Rules of Civil

                 Procedure).




Venue:

 7.         District Court(s) in which venue was proper where you might have otherwise filed

     this Short Form Complaint absent Case Management Order No. 7 entered by this Court

 and/or to where remand could be ordered: Northern District of Texas



                                    CASE SPECIFIC FACTS

8.          Plaintiff(s) currently reside(s) in (City, State): Garland, TX.

9.          To the best of Plaintiff’s knowledge, Plaintiff/Decedent used PPI Product(s) during

the following time period: approx -.

10.         Plaintiff/Decedent used the following PPI Products, for which claims are being

asserted:

                  Dexilant

                  Nexium

                  Nexium 24HR

                  Prevacid

                  Prevacid 24HR

                  Prilosec
Case 2:19-cv-08562-CCC-MF Document 1 Filed 01/31/19 Page 6 of 9 PageID: 6



                 Prilosec OTC

                 Protonix

                 Other (List All):

11.        The injuries suffered by Plaintiff/Decedent as a result of the use of PPI Products

include, among others that will be set forth in Plaintiff’s discovery responses and medical

records:

                 Acute Interstitial Nephritis (AIN)

                 Acute Kidney Injury (AKI)

                 Chronic Kidney Disease (CKD)

                 End Stage Renal Disease (ESRD)

                 Dialysis

                 Death

                 Other(s) (please specify):



12.        At the time of the Plaintiff’s/Decedent’s diagnosis of injury, Plaintiff/Decedent

resided in (City, State): Garland, TX.

                                      CAUSES OF ACTION

13.     Plaintiff(s), again, hereby adopt(s) and incorporate(s) by reference the Master

Long Form Complaint and Jury Demand as if fully set forth herein.

14.        The following claims and allegations asserted in the Master Long Form

Complaint and Jury Demand are herein more specifically adopted and incorporated by

reference by Plaintiff(s) please check all that apply):

                 Count I: Strict Product Liability

                 Count II: Strict Product Liability – Design Defect

                 Count III: Strict Product Liability – Failure to Warn
Case 2:19-cv-08562-CCC-MF Document 1 Filed 01/31/19 Page 7 of 9 PageID: 7



               Count IV: Negligence

               Count V: Negligence Per Se

               Count VI: Breach of Express Warranty

               Count VII: Breach of Implied Warranty

               Count VIII: Negligent Misrepresentation

               Count IX: Fraud and Fraudulent Misrepresentation

               Count X: Fraudulent Concealment

               Count XI: Violation of State Consumer Protection Laws of the State(s) of:
                 Texas                                                                  .

               Count XII: Loss of Consortium

               Count XIII: Wrongful Death

               Count XIV: Survival Action

               Furthermore, Plaintiff(s) assert(s) the following additional theories and/or

Causes of Action against Defendant(s) identified in Paragraph five (5) above. If Plaintiff(s)

includes additional theories of recovery, to the extent they require specificity in pleadings,

the specific facts and allegations supporting these theories must be pled by Plaintiff(s) in a

manner complying with the requirements of the Federal Rules of Civil Procedure:
Case 2:19-cv-08562-CCC-MF Document 1 Filed 01/31/19 Page 8 of 9 PageID: 8




         WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants of

compensatory damages, punitive damages, interest, costs of suit and such further relief as

the Court deems equitable and just, and as set forth in the Master Long Form Complaint

and Jury Demand, as appropriate.

                                        JURY DEMAND

         Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

Dated:    01/31/2019


                                                 Respectfully Submitted,




                                                 /s/ Paul J. Pennock
                                                 /s/ Paul J. Pennock
                                                 Paul J. Pennock (PP3315)
                                                 Attorney for Plaintiff
                                                 700 Broadway
                                                 New York, New York 10003
                                                 Phone: (212) 558-5500
                                                 Fax: (212) 363-2721
Case 2:19-cv-08562-CCC-MF Document 1 Filed 01/31/19 Page 9 of 9 PageID: 9



                                   ppennock@weitzlux.com
